Citation Nr: 1821832	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating greater than 20 percent for diabetic peripheral neuropathy of the right lower extremity based on impairment of the sciatic nerve.

2. Entitlement to a rating greater than 20 percent for diabetic peripheral neuropathy of the left lower extremity based on impairment of the sciatic nerve.

3. Entitlement to a rating greater than 20 percent for diabetic peripheral neuropathy of the right lower extremity based on impairment of the femoral (anterior crural) nerve.

4. Entitlement to a rating greater than 20 percent for diabetic peripheral neuropathy of the left lower extremity based on impairment of the femoral (anterior crural) nerve. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In March 2014, a travel board hearing was held before the undersigned Veterans Law Judge. In June 2014, the Board granted 20 percent ratings for peripheral neuropathy of the right and left lower extremities based on impairment of the sciatic nerve. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In December 2014, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU). In April 2015, the Court granted the parties' Joint Motion for Partial Remand and vacated those portions of the Board's June 2014 decision that denied evaluations in excess of 20 percent for the lower extremities. The Board was also to determine whether remand for TDIU, as opposed to referral, was appropriate. 

In June 2015 and September 2016, the Board remanded the increased rating issues as well as entitlement to a TDIU. 

In May 2017, the RO granted entitlement to a TDIU from March 5, 2014. As the benefit sought was granted, and the Veteran did not express disagreement with the effective date, the Board finds this issue resolved. 

Also in May 2017, the RO granted service connection for femoral (anterior crural) nerve paralysis of the right and left lower extremities and assigned each a 20 percent rating. Medical evidence of record clearly indicates the Veteran's neuropathy is due to diabetes and on review, the RO in effect assigned separate ratings for additional manifestations of the already service-connected diabetic peripheral neuropathy of the lower extremities. Thus, these issues are considered part of the current appeal. The Board further notes that these issues were included in the May 2017 supplemental statement of the case as well as the January 2018 Form 8 identifying the issues certified for appeal. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2016 remand, the Veteran was to be provided a VA examination to determine the current severity of his lower extremity peripheral neuropathy. The Board specifically directed that the examination be conducted by a physician. On review, the February 2017 examination was conducted by an advanced registered nurse practitioner and as such, additional remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

In reviewing the VA examinations of record, the October 2015 examiner indicated that the sciatic and musculocutaneous nerves were affected. The February 2017 examiner indicated that the affected nerves included the sciatic and femoral nerve. On remand, the examining physician should clarify which nerves are affected by diabetic peripheral neuropathy and whether there is any overlap in symptomatology. See 38 C.F.R. § 4.14 (2017).

Updated VA records should also be obtained. 38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in Spokane, Washington for the period from March 2017 to the present. 

2. Schedule the Veteran for a VA examination by a physician. The electronic claims folder and a copy of this remand must be available for review. In accordance with the disability benefits questionnaire for "Diabetic Sensory-Motor Peripheral Neuropathy", the examining physician is to provide a detailed review of the Veteran's current complaints and nature and extent of service-connected diabetic peripheral neuropathy of the right and left lower extremities. The examiner is specifically requested to specify the nerves affected by diabetic peripheral neuropathy and whether there is any overlap in symptoms with the involved nerves. A complete rationale must be provided for any opinion offered. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures at once.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remanded issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

